           Case 2:20-cv-01029-RSL Document 23
                                           24 Filed 08/18/20
                                                    08/19/20 Page 1 of 3



1                                                                        Hon. Robert S. Lasnik
2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9      MEI-JUI LIN, DAVID PETERSON, for
       themselves and others similarly situated,            No. 2:20-cv-01029-RSL
10
                                      Plaintiffs,           STIPULATION AND ORDER RE
11                                                          AMENDED INITIAL SCHEDULING
               v.                                           DEADLINES
12
       MICHAEL KENNEWICK, an individual;                    [CLERK’S ACTION REQUIRED]
13     RICHARD KENNEWICK, an individual;
       ROBERT KENNEWICK, an individual;
14     ARNOLD GIA-SHUH JANG, an
       individual; TODD KENCK, an individual;
15     and VOICEBOX TECHNOLOGIES
       CORPORATION, a Delaware corporation,
16
                                      Defendants.
17

18                                       I. STIPULATION
19          Plaintiffs David Peterson and Mei-Jui Lin and Defendants Michael Kennewick,

20   Richard Kennewick, Robert Kennewick, Arnold Gia-Shuh Jang, and Todd Kenck, being

21   the parties who have appeared in this litigation to date, by and through their respective

22   undersigned attorneys of record, hereby stipulate and request that the early case

23   management deadlines in this litigation be extended by three weeks each such that the

24   revised deadlines will be:

25          Deadline for FRCP 26(f) Conference:                     September 4, 2020

26          Initial Disclosures Pursuant to FRCP 26(a)(1):          September 11, 2020

                                                                                       LAW OFFICES OF

      STIPULATION AND ORDER RE AM.                                        MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
      INITIAL SCHEDULING DEADLINES                                               Seattle, Washington 98101-3143
      (Cause No. 2:20-cv-01029-RSL) – Page 1                                              (206) 467-1816
           Case 2:20-cv-01029-RSL Document 23
                                           24 Filed 08/18/20
                                                    08/19/20 Page 2 of 3



1           Combined Joint Status Report and Discovery Plan
            as Required by FRCP 26(f) and LCR 26(f):                   September 18, 2020
2
     Plaintiffs have served Defendant Voicebox Technologies, see ECF Nos. 13-14, and made
3
     inquiries into Defendant’s appearance. The above-referenced extension will allow several
4
     days past the deadline for Defendant Voicebox Technologies to appear in this litigation
5
     and should allow for it to appear in early case management conference and disclosures
6
     without the need for additional extension of time. If Voicebox has not appeared before any
7
     revised deadline, the undersigned parties agree to jointly update the Court at that time.
8
            DATED this 18th day of August, 2020.
9

10                                         McNAUL EBEL NAWROT & HELGREN PLLC
11                                         By: s/ Curtis C. Isacke
                                                  Gregory J. Hollon, WSBA No. 26311
12                                                Curtis C. Isacke, WSBA No. 49303
                                                  600 University Street, Suite 2700
13                                                Seattle, Washington 98101
                                                  Phone: (206) 467-1816
14                                                Fax:     (206) 624-5128
                                                  Email: ghollon@mcnaul.com
15                                                         cisacke@mcnaul.com
                                                   Attorneys for Plaintiff
16
            DATED this 18th day of August, 2020.
17

18                                         BETTS PATTERSON MINES, P.S.

19                                         By: s/ Anne Cohen
                                                  Anne Cohen, WSBA No. 41183
20                                                701 Pike Street, Suite 1400
                                                  Seattle, Washington 98101
21                                                Phone: (206) 292-9988
                                                  Fax:     (206) 343-7053
22                                                Email: acohen@bpmlaw.com
                                                   Attorneys for Defendants Michael Kennewick,
23                                                 Richard Kennewick, Robert Kennewick, Arnold
                                                   Gia-Shuh Jang, and Todd Kenck
24

25

26

                                                                                          LAW OFFICES OF

      STIPULATION AND ORDER RE AM.                                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                    600 University Street, Suite 2700
      INITIAL SCHEDULING DEADLINES                                                  Seattle, Washington 98101-3143
      (Cause No. 2:20-cv-01029-RSL) – Page 2                                                 (206) 467-1816
                  Case 2:20-cv-01029-RSL Document 23
                                                  24 Filed 08/18/20
                                                           08/19/20 Page 3 of 3



1                                                   II. ORDER
2                   THIS MATTER having come before the undersigned Judge of the above-titled

3         Court pursuant to the foregoing Stipulation, and the Court being fully advised; NOW,

4         THEREFORE:

5                   IT IS SO ORDERED.

6                                     19th day of August, 2020.
                    STIPULATED this _______

7
                                                  _______________________________________
                                                  ____________________________________
8                                                 THE HONORABLE ROBERT S    S. LASNIK
                                                  UNITED STATES DISTRICT COURT JUDGE
9

10
          McNAUL EBEL NAWROT & HELGREN PLLC
11
          By: s/ Curtis C. Isacke
12               Gregory J. Hollon, WSBA No. 26311
                 Curtis C. Isacke, WSBA No. 49303
13               600 University Street, Suite 2700
                 Seattle, Washington 98101
14               Phone: (206) 467-1816
                 Fax: (206) 624-5128
15               Email: ghollon@mcnaul.com
                         cisacke@mcnaul.com
                    Attorneys for Plaintiff
16

17        BETTS PATTERSON MINES, P.S.
18        By: s/ Anne Cohen
                 Anne Cohen, WSBA No. 41183
19               701 Pike Street, Suite 1400
                 Seattle, Washington 98101
20               Phone: (206) 292-9988
                 Fax: (206) 343-7053
21               Email: acohen@bpmlaw.com
                    Attorneys for Defendants Michael Kennewick,
22                  Richard Kennewick, Robert Kennewick,
                    Arnold Gia-Shuh Jang, and Todd Kenck
23

24

25

26

                                                                                        LAW OFFICES OF

           STIPULATION AND ORDER RE AM.                                    MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                  600 University Street, Suite 2700
           INITIAL SCHEDULING DEADLINES                                           Seattle, Washington 98101-3143
           (Cause No. 2:20-cv-01029-RSL) – Page 3                                          (206) 467-1816


     3965-001 jg27dk27qb.003 2020-08-18
